UNITED STATES DISTRICT COURT
FOR THE WESTERN DIS'I`R{CT OF TEXAS

 

 

)

COMPUMEI)ICS USA, INC., )
)

Plaintiff, )

)

v. ) Civil Case No. 5:16-522

)

CAPITAL PARTNERS FINANCIAL ]
GROUP USA, INC., )
)

Defendant. )

)

MEMORANDUM OPINION

 

Corporate financer Capital Partners bought two sleep study systems from medical device
retailer Compumedics on behalf of two hospitals Capital Partners claims the hospitals agreed to

pay Compumedics directly But they didn’t. So Compumedics sued Capital Partners.

Compumedics now seeks summary judgment for breach of contractv To establish breach
of contract, Compumedics must show that a contract existed, that Compurnedics satisfied its
legal obligations, that Capital Partners didn’tJ and-that Conipumedics suffered damages Capital
Partners argues there are disputes of material fact concerning contract formation,

Colnpurnedics’s perfonrrance, and darnages.

After reviewing the record, the Court concludes the parties formed a contract, but finds a
factual dispute over Compumedics’s performance So Without reaching the damages question,

the Coult will deny Sumrnary judgment

I. Legal Standard

“[S]uinmary judgment is proper if . . . ‘tliere is iio genuine issue as to any material fact . .
. [and] the moving party is entitled to judgment as a matter of law.”’ Celotex Coi'p. v. Calrelr,
477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56 (c)). Once the moving party identifies a
valid basis for summary judgment, the opposing party must identify “specific facts showing there
is a genuine issue for trial.” Id. at 323-24 (iiiteriiai quotation marks omitted) (quoting Rule
56(e)). To succeed, the opposing party must also provide evidence allowing a reasonable

factfinder to find in its favor. Davi`s v. Fort Berid Cly., 765 F.3d 480, 484 (5th Cir. 2014).

II. Compumedics and Capital Partners contracted to buy two sleep study systems for
$9’7,624.61.

As every first-year law student iearns, contracts for sales of goods form through offer and
acceptance See Wali‘erschei'd i). Waltei'scheid, 557 S.W.Sd 245, 258.(Tex. App. 2018). A_nd as
every first-year law student soon realizes, modern commercial arrangements often blur the line
separating the two, with businesses swapping forms With different terms befoi'e, during, and after

a deal.

Under Texas law, “an[y] act that leads the offeree reasonably to believe that assent (i.e.
acceptance) will conclude the deal” constitutes an offer. Axelsoii, liic. v. McEvoy-Wi`llz`s, 7 F.Bd
i230, 1232-33 (5th Cir. 1993) (applying Texas law). For instance, a price quote might be an
offer if it remains open for a specified time and contains no other conditions, but it would not be
if conditioned on a credit check, final approval, or affirmative acceptance See id. By contrast, a
purchase order with no Strings attached usually constitutes an offcr. See Toshi'ba Macli. Co. ii

SPMFloiir Conti'ol, Iiic., 180 S.W.Bd 761, 776 (Tex. App. 2005).

l\.)

Any act assenting to an offer constitutes acceptance: a telephone cali, an email, or even
shipping a product and sending an invoice after receiving a purchase ordei'. See Wesrech Eng’g,
Iirc, v. Cfeciriirater Consn'ucrors, lirc., 835 S.W.Zd 190, 198 (Tex. App. 1992). That’s true even if
the acceptance includes additional or different terms, unless the acceptance is expressly
conditioned on those tei'ms. Ia’. at 198-99. Between merchants, those new terms automatically
become part of the contract unless the offer foreclosed thein, they materially change the contract,
or the offeror objects Tex. Bus. & Com. Code Ann. § 2.207 (West 2018). New terms materially
change a contract if they “fail to reflect the meaning and intent of the parties to the agi'eenient.”

ASSQCicired Sm»vim`lls, fric. v. Pefer'SOn, 366 S.W.2d 844, 848 (Tex. Civ. App. 1963).

Compumedics’s exhibits document offer and acceptance for two contracts with Capital
Partners. Capital Partners’ July 10, 2015 Purchase OrderNo. 205.502.1 offered 849,270.75 in
exchange for immediate shipment and instaliation of a sleep study system at Spring Central
llospital.l See ECF No. 99-1. Coi`npurnedics accepted on August 27, 2015 when it shipped the
system and sent invoice No. IN 88633. See ECF No. 99~3. That invoice lowered the price to
$48,793.74 after tax corrections and sales adjustments, and listed twenty standard terms_
including a forum~selection and choice~of*law clause-~on the back of each page Id. Because
Coinpumedics and Capital Pa_rtners are both merchants under § 2.104(a),2 because the purchase
order did not foreclose additional teiins, because only the forum-selection and choice~of~law

clauses materially change the deal,3 and because Capital Paitners does not claim it objectcd, the

 

l That purchase order followed Compumedics’s March 2015 quote which expressly noted it was not an offer,
alterable at will, and conditioned on credit approval. See ECF No. 99-10.

2 Section 2.104 defines “merchants” as “a person who deals in goods of the kind,” a definition encompassing
Compumedics, “or otherwise by his occupation holds himseif out as having knowledge or skill peculiar to the
practices or goods involved in the transaction,” encompassing Capital Paitners.

3 Texas law treats new forum~selection and choice-of~law clauses as material changes See J.D. Fields, lnc. v. Iirdep.
Enters., flic., No. 12-2605, 2012 WL 5818229, at *7 (S.D. Tex. Nov. 13, 2012) (construing Texas law and collecting
cases from Otherjurisdictions). And although changing the price usually alters the contract materially, it need not in

3

Court interprets the contract to include the new price and the new terms, except for the forum-
selection and clioice-of-law clauses The same process resulted iii a similar contract to pay
848,830.87 for a sleep study system at Humble Surgical Hospital, triggered by Capital Partner’s
August 5, 2015 Purchase Order No. 2015.503.1,4 ECF No. 99-2, and consummated by
Compumedics’s September 25, 20l5 Invoice No. IN89079 and November 5, 2015 lnvoice No.
1N89618, ECF No. 99»4. Thus Compuinedics and Capital Paitners contracted to exchange two

sleep study systems for a combined total of $97,624.61.

Capital Paitners’s claimed factual disputes do not change this result. Por one, it does not
matter if Capital Partners received the invoices after Compumedics had already shipped the
systems Either mailing an invoice or shipping the goods was enough for Compumedics to accept
the respective offer, and under the well-known mailbox nile, that acceptance became operative
as soon as either took place. See Am‘. Heri'mge Li'fe Iiis. Co. v. Koch, 721 S.W.2d 611, 613 (Tex.
App. 1986). So the corresponding contract was formed the instant Coinpumedics mailed the
respective invoice or shipped the goods, which ever came tirst; when Capital Partners received
the invoice is of no moment And as § 2.207 makes obvious, the invoices’ additional tenns do

not per se preclude acceptance Compumedics and Capital Partners formed a valid contract

 

cases like this one, where the change was for a relatively small amount and was favorable to the offeror. See J.D.
Fi`e!ds & Co., luc. v. U.S. Sfeel Inf’l, 690 F. Supp. 2d 487, 508 (S.D. Tex. 2009) (applying Texas law), rev 'd in part
on other groimds, 426 Fed. App’x 27l (5th Cir. 20l l). The Court need not decide whether Compucredits’s other
standard terms-like the warranty disclaimer or liability limitationmmaterially altered the contract, since their legal
operation does riot impact Compumedics’s motion.

4 That purchase order followed Compumedics’s Jii]y 2015 quote which expressly noted it was not an offer, alterable
at will, and conditioned on credit approval See ECF No. 99-15.

4

III. Compumedics cannot establish Capital Partners breached either contract because the
record does not show Compuinedics fully performed

Though the record shows Compuinedics and Capital Partners contracted, it does not
indisputably show Compuinedics satisfied its own obligations To win a breach of contract
claim, Compuinedics must prove_along with contract formation-“that the plaintiff performed
or tendered performance,"’ “that the defendant breached the contract,” and “that the plaintiff was
damaged as a result of the breach.” Frosr Nar ’Z Bunk v. Bw'ge, 20 S.W.3d 580, 593 (Tex. App.
2000). Aiid to prevail at the surrnnary judgment stage, each element must be undisputed So here,
Capital Paitriers survives summary judgment by marshalling evidence indicating a factual

dispute over Compuinedics’s performance

“When the terms of a contract clearly show the intention of the parties, the courts must
give effect to that intention.” Leinp v. Arnrengof, 26 S.W. 941, 942 (Tex. 1894). Here, both
parties clearly intended for Compuinedics not just to sell both sleep study systeins, but also to
install them: the purchase orders and invoices show Compuinedics agreed to install each system
for 82060. See ECF Nos.h9_9-1-99-#-':l.__:1__`hat said, neither set of documents specifiesthe extent of
Compurnedics’s installation obligation, beyond making Capital Partners responsible for all iri-

wall cabling. But both sets show the contractual terms included some degree of installation

Yet the record suggests Compurnedics stopped well short of meaningfully installing
either system. Hunible Surgical Hospital’s president noted Compurnedics only “did a partial
installation,” leaving “[rn]ost or much of the equipment {] still in its original box.” See E-mail
from Randy Butler to l\/like Austin (Jan. 29, 2016, 4:44 Pl\/l), ECF No. 97~3. Capital Pai'tners’s
president similarly attested “much of’ both contracted sleep study systems were “left in [the]

original box and [were] never used.” See Michael Austin Aff. 2, ECF No. 97-2. l`his evidence

could allow a reasonable factfinder to conclude that Compuinedics did not fully discharge its
contractual obligation to install the systems_especially since Compumedics does not even
attempt to argue that installation was not part of the contract, or that it Should be excused from
performing So Capital Partners identifies a genuine dispute of material fact: if Compumedics
didn’t uphold its installation obligations, Compuinedics can"t hold Capital Partners liable for

nonpaymentl

Simply put, since the record does not establish Compumedics’s total performance

summary judgment for breach of contract is inappropriate

ln sum: the parties formed a contract, but factual disputes preclude resolving whether
Compuinedics totally performed Thus the Court must deny Compumedics’s motion for

summary judgment A separate order follows.

Date: March ;7}_*,/2019 §;¢ ('. A! L¢E

Royce C. Larnberth
United States District Judge

